EXHIBIT A FOR NOTE PURCHASE AGREEMENT
 
THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A
FORM ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER
SAID ACT.


TIGA ENERGY SERVICES, INC.


12% CONVERTIBLE PROMISSORY NOTE


US $250,000
June 16, 2010



FOR VALUE RECEIVED, Tiga Energy Services, Inc., a Texas corporation (the
“Company”), promises to pay to David Meck (the “Holder”), the principal sum of
Two Hundred Fifty Thousand Dollars ($250,000) (the "Principal") in lawful money
of the United States of America, with interest payable thereon at the rate of
twelve percent (12%) per annum ("Interest") compounded quarterly.  The principal
amount of this Convertible Promissory Note (“Note”) and all accrued but unpaid
interest thereon shall be paid in full to the Holder on June 16, 2012 (the
“Maturity Date”).  If all or a portion of the principal amount of this Note or
Interest shall not be paid when due (whether at its stated maturity, by
acceleration or otherwise), the Company hereby promises to pay, on demand,
interest on such overdue amount from and including the due date to, but
excluding, the date such amount is paid in full at 14% per annum (and until the
date such overdue amount is paid in full, "Interest" on such overdue amount
shall mean interest at such rate).


1.       Repayment.


(a) Principal. Except as otherwise provided for herein, the outstanding
Principal shall be payable on or before the Maturity Date, unless this Note has
been earlier converted as described below.
         
(b) Interest.


 
(i) Computation.  Interest shall accrue on the unpaid principal amount of this
Note from the date hereof until such principal amount is repaid in full.  All
computations of Interest hereunder shall be made on the basis of a 360-day year
of twelve 30-day months compounded every 3 months (quarterly).  In the event
that any Interest provided for herein shall be determined to be unlawful, such
interest rate shall be computed at the highest rate permitted by applicable
law.  Any payment by the Company of any Interest in excess of that permitted by
law shall be considered an error, with the excess being applied to the principal
of this Note without prepayment premium or penalty.



 
(ii) Interest Payment.  Interest shall be payable on the Maturity Date, or such
earlier date as such amounts may be due hereunder.



(c)  Currency; Place of Payment. All payments due under this Note shall be made
in lawful currency of the United States of America in immediately available
funds before 3:00 p.m. Central Time on the due date thereof at the account
coordinates for the Holder on file with the Company, or in such other manner or
at such other place as the Holder of this Note designates in writing.


(d) Prepayment. The Company may prepay the entire principal amount of this Note
and all accrued interest thereon without premium or penalty, at any time upon
thirty (30) day’s prior written notice to the Holder.  Upon any prepayment of
this Note, all accrued interest on the Principal shall be paid to the Holder on
the date of prepayment.  The Holder will have the option of converting the
principle and accrued interest to stock within thirty (30) days of receiving
written notice from the Company of its intent to prepay the entire amount of
this Note.
 
 
 

--------------------------------------------------------------------------------

 


(e) Application of Payments. All payments received by the Holder hereunder will
be applied first to Interest and the balance to Principal.


2.           Conversion.


(a)  Generally. The Holder shall have the right, exercisable at any time prior
to the Maturity Date, to convert all, but not less than all, of the Principal,
plus all accrued but unpaid interest thereon, into shares of the Company’s
common stock, no par value per share (the "Common Stock"), at a conversion price
(the "Conversion Price," including any adjustments thereto) equal to $2.00 per
share (the Common Stock issuable upon conversion of this Note being referred to
herein as the "Conversion Shares"). Immediately upon surrender of this Note for
conversion as herein provided, this Note shall no longer be deemed to be
outstanding and all rights with respect to this Note shall immediately cease and
terminate on the conversion date, except only the right of the holder to receive
Conversion Shares in exchange therefor. This Note, when so surrendered for
conversion, shall be cancelled.


(b)  Mechanics of Conversion. The conversion of this Note shall be conducted in
the following manner: upon any conversion of all but not less than all of the
Principal, plus all accrued but unpaid interest thereon: (i) the Holder shall
deliver a completed and executed Notice of Conversion attached hereto as Exhibit
A and surrender and deliver this Note, duly endorsed, to the Company’s office or
such other address which the Company shall designate; (ii) in exchange for the
surrendered Note, the Company shall prepare and deliver irrevocable instructions
addressed to the Company’s transfer agent, if applicable, to issue such required
number of Conversion Shares, which Conversion Shares shall be delivered to the
Holder within ten (10) business days of the delivery of the documentation to the
Company; and (iii) upon delivery of the Conversion Shares, this Note shall be
fully paid and satisfied.  The Company shall, upon the written request of the
Holder, use its best efforts to deliver, or cause to be delivered, the
Conversion Shares hereunder electronically through the Depository Trust and
Clearing Corporation or another established clearing corporation performing
similar functions, if available.


(c)  Conversion Adjustments.


 
(i)  Stock Dividends and Stock Splits. In case the Company shall (A) pay a
dividend in shares of Common Stock or make a distribution in shares of Common
Stock to holders of its outstanding Common Stock, (B) subdivide its outstanding
shares of Common Stock into a greater number of shares, (C) combine its
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, or (D) issue any shares of its capital stock in a reclassification of the
Common Stock, then  the number of shares issued and the Conversion Price shall
be adjusted proportionately. An adjustment made pursuant to this paragraph shall
become effective immediately after the effective date of such event retroactive
to the record date, if any, for such event.



 
(ii)  Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets. In case the Company shall reorganize its capital, reclassify its capital
stock, consolidate or merge with or into another corporation (where the Company
is not the surviving corporation or where there is a change in or distribution
with respect to the Common Stock), or sell, transfer or otherwise dispose of all
or substantially all its property, assets or business to another corporation
and, pursuant to the terms of such reorganization, reclassification, merger,
consolidation or disposition of assets, shares of common stock of the successor
or acquiring corporation, or any cash, shares of stock or other securities or
property of any nature whatsoever (including warrants or other subscription or
purchase rights) in addition to or in lieu of common stock of the successor or
acquiring corporation ("Other Property"), are to be received by or distributed
to the holders of Common Stock of the Company, then the Holder shall have the
right thereafter to receive upon conversion of this Note, the number of shares
of common stock of the successor or acquiring corporation or of the Company, if
it is the surviving corporation, and Other Property receivable upon or as a
result of such reorganization, reclassification, merger, consolidation or
disposition of assets by a Holder of the number of shares of Common Stock for
which this Note is convertible immediately prior to such event.  In case of any
such reorganization, reclassification, merger, consolidation or disposition of
assets, the Company shall use its best efforts to cause the successor or
acquiring corporation (if other than the Company) to assume the due and punctual
observance and performance of each and every covenant and condition of this Note
to be performed and observed by the Company and all the obligations and
liabilities hereunder, subject to such modifications as may be deemed
appropriate (as determined in good faith by resolution of the Board of Directors
of the Company) in order to provide for adjustments of shares for which this
Note is convertible which shall be as nearly equivalent as practicable to the
adjustments provided for in this Section.  For purposes of this Section, "common
stock of the successor or acquiring corporation" shall include stock of such
corporation of any class which is not preferred as to dividends or assets over
any other class of stock of such corporation and which is not subject to
redemption and shall also include any evidences of indebtedness, shares of stock
or other securities which are convertible into or exchangeable for any such
stock, either immediately or upon the arrival of a specified date or the
happening of a specified event and any warrants or other rights to subscribe for
or purchase any such stock.  The foregoing provisions of this Section shall
similarly apply to successive reorganizations, reclassifications, mergers,
consolidations or disposition of assets.



 
2

--------------------------------------------------------------------------------

 
 
(d) In case:
 
 
(i) the Company shall declare a dividend or other distribution on its Common
Stock that would require any adjustment pursuant to Section 2(c); or

 
 

 
(ii) the Company shall authorize the granting to the holders of its Common Stock
of rights, options or warrants to subscribe for or purchase any shares of
capital stock of any class or of any other rights; or

 
 

 
(iii) of any reclassification of the Common Stock of the Company, or of any
consolidation, merger or share exchange to which the Company is a party and for
which approval of any shareholders of the Company is required, or of the
conveyance, sale, transfer or lease of all or substantially all of the assets of
the Company;

 
 

then the Company shall cause to be delivered to the Holder, at least ten (10)
days prior to the applicable record, expiration or effective date hereinafter
specified, a notice stating (A) the date on which a record is to be taken for
the purpose of such dividend, distribution, rights, options or warrants, or, if
a record is not to be taken, the date as of which the holders of Common Stock of
record to be entitled to such dividend, distribution, rights, options or
warrants are to be determined or (B) the date on which such reclassification,
consolidation, merger, conveyance, transfer, sale, lease, dissolution,
liquidation or winding up is expected to become effective, and the date as of
which it is expected that holders of Common Stock of record shall be entitled to
exchange their Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, conveyance, transfer, sale,
lease, dissolution, liquidation or winding up.  Neither the failure to give such
notice nor any defect therein shall affect the legality or validity of the
proceedings described in clauses (i) through (iii) of this Section 2(d).
 
(e) Reservation of Conversion Shares. The Company shall at all times reserve and
keep available out of its authorized but unissued Common Stock, for the purpose
of effecting the conversion of this Note, the full number of shares of Common
Stock then issuable upon the conversion of this Note.
 
(f) Taxes. Except as provided in the next sentence, the Company will pay any and
all taxes and duties that may be payable in respect of the issue or delivery of
Common Stock on conversion of this Note.  The Company shall not, however, be
required to pay any tax or duty which may be payable in respect of any transfer
involved in the issue and delivery of Common Stock in a name other than that of
the Holder, and no such issue or delivery shall be made unless and until the
person requesting such issue has paid to the Company the amount of any such tax
or duty, or has established to the satisfaction of the Company that such tax or
duty has been paid.
 
(g) Due and Valid Issuance of Conversion Shares. The Company agrees that all
Common Stock which may be delivered upon conversion of this Note, upon such
delivery, will have been duly authorized and validly issued and will be fully
paid, nonassessable and free of preemptive rights (and shall be issued out of
the Company's authorized but unissued Common Stock) and, except as provided in
Section 2(f), the Company will pay all taxes, liens and charges with respect to
the issue thereof.
 
(h) Elimination of Fractional Interests. No fractional shares of Common Stock
shall be issued upon conversion of this Note, nor shall the Company be required
to pay cash in lieu of fractional interests, it being the intent of the parties
that all fractional interests shall be eliminated and that all issuances of
Common Stock shall be rounded up to the nearest whole share.


 
3

--------------------------------------------------------------------------------

 
 
3.           Restrictions on Transfer of Note and Conversions Shares
 
The Holder acknowledges that neither this Note nor the Conversion Shares have
been or will be registered under the Securities Act, and that such securities
are subject to restrictions on transfer imposed by federal and state securities
laws, as described in that certain Note Purchase Agreement by and between the
Holder and the Company dated the date hereof.


4.           Events of Default.


The occurrence of any of the following events shall be an "Event of Default"
under this Note:


(a) the Company shall fail to make the payment of any amount of Principal on the
date such  payment shall become due and payable hereunder and such failure shall
continue for ten (10) days after written notice of such failure; or


(b) the Company shall fail to make the interest payments on the date such
payment shall become due and payable hereunder and such failure shall continue
for ten (10) days after written notice of such failure; or


(c) any representation or warranty made by the Company herein, in the
Transaction Documents or in any certificate or financial statement shall prove
to have been false or incorrect or breached in a material respect on the date as
of which made; or


(d) the holder of any indebtedness of the Company shall accelerate any payment
of any amount or amounts of principal or interest on any indebtedness (the
"Indebtedness") (other than the Indebtedness hereunder) prior to its stated
maturity or payment date the aggregate principal amount of which Indebtedness of
all such persons is in excess of $1,500,000, whether such Indebtedness now
exists or shall hereinafter be created, and such accelerated payment entitles
the holder thereof to immediate payment of such Indebtedness which is due and
owing and such indebtedness has not been discharged in full or such acceleration
has not been stayed, rescinded or annulled within ten (10) business days of such
acceleration; or


(e) a judgment or order for the payment of money shall be rendered against the
Company in excess of $1,500,000 in the aggregate (net of any applicable
insurance coverage) for all such judgments or orders against the Company
(treating any deductibles, self insurance or retention as not so covered) that
shall not be discharged, and all such judgments and orders remain outstanding,
and there shall be any period of sixty (60) consecutive days following entry of
the judgment or order in excess of $1,500,000 or the judgment or order which
causes the aggregate amount described above to exceed  $1,500,000 during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or


(f) the Company shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property or assets, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under federal bankruptcy laws or under the comparable laws of any jurisdiction
(foreign or domestic),  (iv) file a petition seeking to take advantage of any
bankruptcy, insolvency, moratorium, reorganization or other similar law
affecting the enforcement of creditors' rights generally, (v) acquiesce in
writing to any petition filed against it in an involuntary case under federal
bankruptcy laws or under the comparable laws of any jurisdiction (foreign or
domestic), or (vi) take any action under the laws of any jurisdiction (foreign
or domestic) analogous to any of the foregoing; provided, however,  that any
"going concern" limitation or qualification contained in any report of the
Company's independent public accountants contained in  the Company's financial
statements shall not be an Event of Default under this Note; or


(g) a proceeding or case shall be commenced in respect of the Company without
its application or consent, in any court of competent  jurisdiction, seeking (i)
the liquidation, reorganization, moratorium, dissolution, winding up, or
composition or readjustment of its debts, (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of it or of all or any substantial
part of its assets or (iii) similar relief in respect of it under any law
providing for the relief of debtors, and such proceeding or case described in
clause (i), (ii) or (iii) shall  continue undismissed, or unstayed and in
effect, for a period of sixty (60) consecutive days or any order for relief
shall be entered in an involuntary case under the federal bankruptcy laws or
under the comparable laws of any jurisdiction (foreign or domestic) against the
Company or action under the laws of any jurisdiction (foreign or domestic)
analogous to any of the foregoing shall be taken with respect to the Company and
shall continue undismissed, or unstayed and in effect for a period of sixty (60)
consecutive days.
 
 
4

--------------------------------------------------------------------------------

 


5.           Remedies Upon An Event of Default. If an Event of Default shall
have occurred and shall be continuing, the Holder may at any time at its option,
(a) declare the entire unpaid principal balance of this Note, together with all
accrued but unpaid interest, due and payable, and thereupon, the same shall be
accelerated and so due and payable; provided, however, that upon the occurrence
of an Event of Default  described in Sections 4(f) and (g), without presentment,
demand, protest, or notice, all of which are hereby expressly unconditionally
and irrevocably waived by the Company, the Principal plus all accrued but unpaid
interest shall be automatically due and payable;  or (b)  exercise
or  otherwise  enforce any one or more of the Holder's rights, powers,
privileges, remedies and interests under this Note or applicable  law.  No
course of dealing or delay on the part of the Holder shall operate as a waiver
thereof or otherwise prejudice the right of the Holder.  No remedy conferred
hereby shall be exclusive of any other remedy referred to herein or now or
hereafter available at law, in equity, by statute or otherwise.


Notwithstanding the foregoing, Holder agrees that his rights and remedies
hereunder are limited to receipt of cash or shares of Common Stock in the
amounts described herein.


6.           Further Assurances. The Company shall execute and deliver any and
all such further documents and take any and all such other actions as may be
reasonably necessary or appropriate to carry out the intent and purposes of this
Note and to consummate the transactions contemplated herein.


7.           Holder Not Deemed a Shareholder. The Holder shall not be entitled
to vote or receive dividends or be deemed the holder of shares of the Company
for any purpose, nor shall anything contained in this Note be construed to
confer upon the Holder hereof, as such, any of the rights at law of a
shareholder of the Company prior to the issuance to the Holder of the shares of
Common Stock which the Holder is then entitled to receive upon the due
conversion of this Note.


8.           Mutilated, Destroyed, Lost or Stolen Note. In case this Note shall
become mutilated or defaced, or be destroyed, lost or stolen, the Company shall
execute and deliver a new note of like principal amount in exchange and
substitution for the mutilated or defaced Note, or in lieu of and in
substitution for the destroyed, lost or stolen Note.  In the case of a mutilated
or defaced Note, the Holder shall surrender such Note to the Company. In the
case of any destroyed, lost or stolen Note, the Holder shall furnish to the
Company: (i) evidence to its satisfaction of the destruction, loss or theft of
such Note and (ii) such security or indemnity as may be reasonably required by
the Company to hold the Company harmless.


9.           Waiver of Demand, Presentment, etc. The Company hereby expressly
waives demand and presentment for payment, notice of nonpayment, protest, notice
of protest, notice of dishonor, notice of acceleration or intent to accelerate,
bringing of suit and diligence in taking any action to collect amounts called
for hereunder and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereunder, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder.  The Company agrees that, in the event of an Event of
Default, to reimburse the Holder for all reasonable costs and expenses
(including reasonable legal fees of one counsel) incurred in connection with the
enforcement and collection of this Note.


10.           Assignment. The rights and obligations of the Company and the
Holder shall be binding upon, and inure to the benefit of, the successors and
permitted assigns of the parties hereto.  The Holder may not assign, pledge or
otherwise transfer this Note or any interest therein without the prior written
consent of the Company.


11.           Waiver and Amendment. Any provision of this Note, including,
without limitation, the due date hereof, and the observance of any term hereof,
may be amended, waived or modified (either generally or in a particular instance
and either retroactively or prospectively) only with the written consent of the
Company and the Holder.
 
 
5

--------------------------------------------------------------------------------

 


12.           Notices. Any notice, request or other communication required or
permitted hereunder shall be in writing at such address as the parties may
designate from time to time.


13.           Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Texas excluding that body of law
relating to conflicts of laws.


14.           Consent to Jurisdiction. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Note (whether brought against a party hereto
or its respective affiliates, directors, officers, shareholders, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the City of Austin, Texas.  Each party hereto hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of Austin, Texas, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of this Note, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law.  THE COMPANY AND, BY
ITS ACCEPTANCE HEREOF, THE HOLDER (INCLUDING THEIR RESPECTIVE AFFILIATES,
AGENTS, OFFICERS, DIRECTORS AND EMPLOYEES) HEREBY IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


15.           Severability. If one or more provisions of this Note are held to
be unenforceable under applicable law, such provisions shall be excluded from
this Note, and the balance of this Note shall be interpreted as if such
provisions were so excluded and shall be enforceable in accordance with its
terms.


16.           Headings. Section headings in this Note are for convenience only,
and shall not be used in the construction of this Note.


[Signature Page Follows]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first above written.
 

  TIGA ENERGY SERVICES, INC.          
By:
/s/ Michael Hathaway       Name: Michael Hathaway       Title: President        
 



 
7

--------------------------------------------------------------------------------

 
 
Exhibit A
TIGA ENERGY SERVICES, INC.
NOTE CONVERSION NOTICE


Reference is made to the 12% Convertible Promissory Note in the original
principal amount of $250,000 of Tiga Energy Services, Inc., a Texas corporation
(the “Company”), issued to the undersigned (the “Note”).


In accordance with and pursuant to the terms of the Note, the undersigned hereby
elects to convert the entire outstanding principal amount due and owing under
the Note, together with all accrued but unpaid interest thereon, into shares of
Common Stock, no par value per share, of the Company (the “Common Stock”), by
tendering the original of the Note for cancellation.


Please confirm the following information:


Principal Amount Outstanding
under the Note:
 
_____________________________________





Accrued but unpaid interest
under the Note:
 
_____________________________________



Conversion Price:

 
_____________________________________


Number of Shares to be issued:
 
_____________________________________



Please issue the Conversion Shares into which the Note is being converted in the
following name and to the following address:


Issue to:  ___________________________                    


Address: ______________________________                     

_____________________________________




Facsimile
Number: __________________________                                                                          


Authorization: _____________________________                                                               


By: ____________________________                                                     


Title: _______________________                                                     


Dated:  _____________________________
 
                                                              
 
8

--------------------------------------------------------------------------------

 